Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4431 Page 1 of 21




  Juliette P. White (9616)
  Brian M. Rothschild (15316)
  Alexandra L. Hodson (Pro Hac Vice)
  PARSONS BEHLE & LATIMER
  201 South Main Street, Suite 1800
  Salt Lake City, UT 84111
  Telephone: 801.532.1234
  Facsimile: 801.536.6111
  jwhite@parsonsbehle.com
  brothschild@parsonsbehle.com
  ahodson@parsonsbehle.com

  Attorneys for MFGPC, Inc.


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  MRS. FIELDS FRANCHISING, LLC, a
  Delaware limited liability company,

                Plaintiff,

  v.
                                                     MFGPC, INC.’S SUPPLEMENTAL
  MFGPC, INC., a California corporation,             PROPOSED FINDINGS OF FACT
                                                     AND CONCLUSIONS OF LAW
                Defendant.
  MFGPC, INC., a California corporation,
                                                     Civil No. 2:15-cv-00094-DAK-DBP
                Counterclaimant,
                                                     Judge Dale A. Kimball
  v.
                                                     Magistrate Dustin B. Pead
  MRS. FIELDS FRANCHISING, LLC, a
  Delaware limited liability company, and MRS.
  FIELDS FAMOUS BRANDS, LLC, a
  Delaware limited liability company, dba
  Famous Brands International,

                Counterclaim Defendants.



                                                 i
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4432 Page 2 of 21




         Defendant and Counterclaimant MFGPC, Inc. (“MFGPC”), through counsel, respectfully

  submits its Supplemental Proposed Findings of Fact and Conclusions of Law.

         The Court held a bench trial by remote Zoom conference from July 12, 2021 through July

  14, 2021 (the “Trial”). MFGPC was represented by Juliette White, Alexandra Hodson, and Brian

  Rothschild of Parsons Behle & Latimer. Mrs. Fields Franchising, LLC and Mrs. Fields Famous

  Brands, LLC (collectively, “Mrs. Fields”) were represented by Bijan Amini of Amini LLC and

  Rod Andreason of Kirton McConkie.

         At the Trial, the Court heard testimony from witnesses and received exhibits into evidence.

  The Court has reviewed and considered the pleadings on file, the testimony of the witnesses,

  exhibits received into evidence at the Trial, and the parties’ supplemental proposed findings of

  facts and conclusions of law.

         The Court concludes that MFGPC has proven Mrs. Fields owes it $70,223 for unpaid

  invoices for products purchased plus $47,623 in unpaid and overdue interest. Thus, MFGPC is

  owed $117,845 minus what it owes Mrs. Fields for royalties plus interest in the amount of $61,789,

  for a net of $56,056 due to MFGPC. In addition, MFGPC was damaged in the amount of

  [$916,170/$464,916/$425,000] as a result of Mrs. Fields’ breach of the Trademark License

  Agreement dated April 30, 2003 between the parties (the “Trademark License Agreement”).

  (Ex. 3.)   Accordingly, the Court grants judgment in MFGPC’s favor in the amount of

  [$972,226/$520,972/$481,056] plus attorneys’ fees and costs to be determined at a later date.




                                                  1
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4433 Page 3 of 21




                                                 FINDINGS OF FACT1

  I.         THE PARTIES

             1.        MFGPC is a corporation organized under and existing pursuant to the laws of the

  State of California, with its principal place of business in Mission Viejo, California.

             2.        Mrs. Fields Famous Brands, LLC is a limited liability company organized under

  and existing pursuant to the laws of the State of Delaware.

             3.        Mrs. Fields Franchising, LLC is a limited liability company organized under and

  existing pursuant to the laws of the State of Delaware.

  II.        BACKGROUND

             4.        On April 30, 2003, Mrs. Fields, through a predecessor entity, entered into a

  Trademark Licensing Agreement with LHF, Inc. Under the Trademark License Agreement, LHF

  obtained a license to develop, manufacture, package, distribute, and sell prepackaged popcorn

  products bearing the “Mrs. Fields” trademark. Christopher Lindley executed the Trademark

  License Agreement on behalf of LHF. (Ex. 3.) On June 30, 2003, with Mrs. Fields’ permission,

  LHF assigned its rights and obligations under the Agreement to MFGPC—another entity managed

  by Mr. Lindley. (Assignment, Ex. 4.)

             5.        On December 22, 2014, counsel for Mrs. Fields sent a letter to MFGPC. The letter

  states, in relevant part--

                       Our records indicate that MFGPC . . . has paid royalties of merely
                       $5,206.22 since the fourth quarter of 2011 and no payments
                       whatsoever since the third quarter of 2012. Pursuant to section 6(a)
                       of the [Agreement], MFGPC was required to pay [Mrs. Fields] a
                       Guaranteed Royalty of $100,000 a year.


  1
      To the extent any finding of fact constitutes a conclusion of law, it is adopted as such.



                                                                2
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4434 Page 4 of 21




                 Pursuant to Section 16 of the [Agreement], the Agreement would
                 not automatically renew at the conclusion of its five-year term in
                 2012 if, among other things, MFGPC had failed to remit its
                 Guaranteed Royalty to [Mrs. Fields], Because of MFGPC’s failure
                 to do so, the Agreement did not renew, the license terminated and
                 MFGPC lost any right to use the Mrs. Fields mark or to represent
                 itself as a licensee of Mrs. Fields.

                 To the extent that MFGPC claims that the Agreement did renew,
                 notwithstanding the failure to pay Guaranteed Royalties, the
                 Agreement is hereby terminated pursuant to Section 16(b)(ii) for
                 MFGPC’s failure to pay Guaranteed Royalties for periods beyond
                 July 2012.

  (Letter from Avery Samet, Ex. 13.)        This letter was factually inaccurate in almost every

  conceivable respect. First, there was no requirement that MFGPC pay “a Guaranteed Royalty of

  $100,000 a year.” The Guaranteed Royalty is defined as four payments that MFGPC was required

  to make during the Initial Term. (Trademark License Agreement, Ex. 3 at § 6.) The Initial Term

  ended in 2008, and thereafter MFGPC was only required to pay “Running Royalties” at a rate of

  5 percent of Net Sales (as defined in the Trademark License Agreement). (Id. § 5(b).) Second,

  the second Option Period ended in 2013, not 2012. (Id. § 16.) Third, the Agreement did

  automatically renew at the end of the second Option Period, and Mrs. Fields had, in fact, confirmed

  the renewal in writing on June 21, 2013. (Email from Trevor Robinson, Ex. 46.) MFGPC

  therefore retained a license to manufacture and sell “Mrs. Fields” branded popcorn. Fourth, the

  Agreement could not be terminated “pursuant to Section 16(b)(ii) [based on] MFGPC’s failure to

  pay Guaranteed Royalties” because MFGPC had paid the Guaranteed Royalty in full. (Trademark

  License Agreement, Ex. 3 at §§ 6, 16(b)(ii).) Fifth, MFGPC and Mrs. Fields had a history of

  offsetting invoices from MFGPC to Mrs. Fields for the sale of popcorn against amounts due for

  Running Royalties. (Email, Ex. L.) At the time of the letter, Mrs. Fields owed MFGPC $70,222.60




                                                  3
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4435 Page 5 of 21




  for prepackaged popcorn, and after accounting for Running Royalties owed, Mrs. Fields still owed

  MFGPC $26,660.43, which Mrs. Fields has never disputed. (Email and Invoices, Exs. 10, 11, M.)

  Accordingly, MFGPC was in material compliance with its obligations under the Trademark

  License Agreement.

         6.     Mrs. Fields, by sending the letter purporting to terminate the Trademark License

  Agreement and failing to comply with the termination provisions of the Trademark License

  Agreement, breached the contract. (See Memorandum Decision and Order Granting MFGPC’s

  Motion for Summary Judgment, ECF 132, August 20, 2018, which is hereby incorporated by

  reference.)

         7.     In a response letter, MFGPC pointed out the numerous errors, provided an accurate

  analysis of MFGPC’s rights under the Trademark License Agreement, and demanded that the

  Trademark License Agreement be reinstated. (Letter from Carolyn Dye, Ex. 14.) Mrs. Fields,

  however, responded by filing this lawsuit seeking a determination that it had properly terminated

  the Trademark License Agreement and seeking fees and costs. (Complaint, ECF 2, Ex. B.)

         8.     After an appeal, this Court granted MFGPC’s Motion for Partial Summary

  Judgment on liability. (Memorandum Decision, ECF 132.) Accordingly, all that remains is to

  determine MFGPC’s damages for Mrs. Fields’ breach.

  III.   AMOUNTS DUE TO MFGPC

  A.     Mrs. Fields Owes MFGPC for Unpaid Invoices and Interest for Popcorn Sales.

         9.     There is no dispute that Mrs. Fields owes MFGPC $70,223 in unpaid invoices for

  popcorn sales to Mrs. Fields.




                                                  4
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4436 Page 6 of 21




         10.     There is also no dispute that MFGPC owes Mrs. Fields running royalties in the

  amount of $45,566.17. This amount is slightly higher than the amount owed as of the termination

  because MFGPC sold a small amount of popcorn after termination as he was permitted to do under

  Section 17 of the Trademark License Agreement. (Trademark License Agreement, Ex. 3 § 17.)

  However, Mrs. Fields, upon finding out that MFGPC was still selling Mrs. Fields branded popcorn,

  threatened MFGPC with legal action in violation of MFGPC’s rights under Section 17, causing

  MFGPC to stop selling its inventory as was permitted under Section 17 . This action constituted

  an additional breach of the Trademark License Agreement and further damaged MFGPC.

  Accordingly, as Mr. Lindley testified, MFGPC was forced to dispose of $ 106,000 of Mrs. Fields-

  marked inventory and packaging.

         11.     The amount due to MFGPC for unpaid invoices is $70,223 with interest thereon at

  the legal rate under Utah Code Ann. § 15-1-1 because no rate is specified in the Trademark License

  Agreement for overdue invoices. The amount of interest at 10% per annum from the date of the

  last invoice through the date of the judgment is $47,623.

         12.     This amount will be offset by the amount of $61,789 due to Mrs. Fields for royalties

  and interest at 5.25% (the prime rate in 2014 plus 2% pursuant to the Trademark License

  Agreement).

  B.     MFGPC’s Damages Calculations.

         13.     As previously determined, the relevant period for calculating damages is the

  remainder of the third five-year term of the Trademark License Agreement, i.e., December 2014

  through April 2018. (ECF 250 at 7.)




                                                  5
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4437 Page 7 of 21




         14.     MFGPC’s expert, Patrick Kilbourne, testified as to three different calculations for

  MFGPC’s damages.

         15.     The first approach relies on the minimum license fee of the Perfect Snax License

  Agreement. Assuming that Mrs. Fields and Perfect Snax anticipated a similar gross profit margin

  as MFGPC (25%), Mrs. Fields and Perfect Snax intended to allocate 20% of Perfect Snax’s gross

  profits to Mrs. Fields. This percentage is consistent with a study conducted by KPMG that Mr.

  Kilbourne relied on, which found that royalty rates generally fall within a range of 25% of gross

  profits to 25% of operating profits.

         16.     Mr. Kilbourne testified that the terms of the Perfect Snax License were highly

  probative because the license was very comparable to MFGPC’s license. The two licenses

  involved the same products, with the same trademark, during a similar, and overlapping time

  frame. Mr. Kilbourne also noted that the Perfect Snax License was less valuable than MFGPC’s

  for a number of reasons, but did not make any downward adjustments in his calculations as a result,

  choosing instead to offer a conservative damages calculation based on those less valuable

  economic terms.

         17.     Based on this calculation, Mr. Kilbourne determined that the Perfect Snax license

  fee of $425,000 represents a minimum value of MFGPC’s License Agreement with Mrs. Fields

  during the District Court’s prescribed damage period.

         18.     The second measure of damages reflects MFGPC’s lost profits based on MFGPC’s

  historical sales data and incremental profits. Mr. Kilbourne analyzed MFGPC’s financial records

  and concluded that the historical incremental profit rate for MFGPC was 10%. Data from Mrs.

  Fields validates his findings. In a January 2015 presentation to Mrs. Fields’ board of directors,




                                                   6
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4438 Page 8 of 21




  Mrs. Fields projected that its incremental contribution margin on confections sales, which included

  the ready to eat popcorn category, would be 9%.

         19.     Mr. Kilbourne also concluded that MFGPC’s annual growth rate would be 21%.

  He reached this conclusion based on several factors. Mintel, a market research firm, reported that

  the actual growth rate for ready-to-eat popcorn sales increased by an average of 23.6% per year

  from 2012 through 2017.

         20.     In the January 2015 presentation to Mrs. Fields’ board of directors, Mrs. Fields

  projected that its confections sales (which included ready-to-eat-popcorn), would increase by an

  average of 18.5% from 2015 through 2018. Per the terms of the Trademark License Agreement,

  Mrs. Fields was required to purchase any popcorn it chose to sell using the Mrs. Fields trademark

  from MFGPC.

         21.     Based on the actual sales growth of 23.6% for this category of products during the

  relevant time frame and Mrs. Fields’ contemporaneous forecasted sales growth of 18.5%, Mr.

  Kilbourne assumed that MFGPC’s sales would have increased by the midpoint of these two rates,

  or 21% per year.

         22.     Beginning in 2015, assuming a base amount of the average sales during 2010

  through 2012 and an annual growth rate of 21%, MFGPC would have had $4.5 million in revenue

  during the period of January 2015 through April 2018. Accordingly, based on MFGPC’s historical

  incremental profit rate of 10%, Mr. Kilbourne determined that it experienced lost profits of

  $464,000 under this measure of damages.

         23.     The third measure of damages reflects MFGPC’s damages based on the economic

  terms of the Perfect Snax License Agreement. (PSP Agreement, Ex 19.) The PSP Agreement, as




                                                  7
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4439 Page 9 of 21




  Mrs. Fields’ employee, Betsy Schmandt, observed, “was more restrictive” than MFGPC’s license

  agreement. Mrs. Fields and Perfect Snax projected that the Perfect Snax License Agreement would

  generate minimum popcorn sales of $2,000,000 during the first 15 m onths of the agreement,

  $2,500,000 during the second year of the PSP agreement, and $4,000,000 during the third year of

  the PSP Agreement.

         24.     The term of the Perfect Snax License Agreement was approximately three years

  and three months (September 17, 2017 through December 31, 2020), which is similar to the three-

  year four-month damage period established by the District Court (December 22, 2014 through to

  April 30, 2018).

         25.     Given that Mrs. Fields and Perfect Snax expected minimum sales of $8,500,000

  during a three year and three-month period, Mr. Kilbourne testified that it is reasonable to conclude

  that MFGPC would also have sold a pro-rata amount of $8,833,000 during a similar three-year

  four-month period if Mrs. Fields had not improperly terminated the License Agreement. Even Ms.

  Schmandt agreed that the PSP license agreement is “a useful proxy” for determining what MFGPC

  could have done under its license.

         26.     MFGPC’s incremental profit was approximately 10%, thus MFGPC’s lost profits

  on revenue of $8,833,000 are $916,170. Accordingly, Mr. Kilbourne calculates MFGPC’s

  damages as $916,170 under this measure of damages.

         27.     Mrs. Fields offered testimony from its expert, Grant Lyon, regarding MFGPC’s

  damages. In his expert report, Mr. Lyon did not offer any opinion or analysis as to whether

  MFGPC was capable of taking on debt under the Trademark License Agreement, whether MFGPC

  had access to other forms of equity, or the value of the unique license that MFGPC negotiated with




                                                   8
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4440 Page 10 of 21




  Mrs. Fields. Mr. Lyon’s opinion in his report was based primarily on his belief that, as of 2013,

  MFGPC had no employees, was undercapitalized, and could not achieve the sales estimated by

  Mr. Kilbourne because it was going out of business.

          28.      Based on the testimony at trial, Mr. Lyon changed his opinion. He had previously

  determined that MFGPC was a dying venture in 2012 and based his calculations on that premise.

  After listening to the testimony during trial, however, he conceded that the business was still alive

  and that he was incorrect in concluding that it had no employees, and instead opined that it was

  merely at a plateau and, as a result, still incapable of achieving any of the sales estimated by Mr.

  Kilbourne. One can only assume he did this to ensure that his damage calculations remained intact

  despite evidence at trial contradicting his original conclusions. The Court finds that the evidence

  Mr. Lyon relied on to reach his conclusions regarding damages is insufficient, unhelpful and

  unreliable for determining MFGPC’s damages. As a result, the Court affords little weight to Mr.

  Lyon’s opinions regarding MFGPC’s damages.

          29.      The Court finds by a preponderance of the evidence that MFGPC has established

  that it would have been able to achieve these profits. The owner and manager of MFGPC, Inc.,

  Mr. Christopher J. Lindley, is a savvy businessman with extensive experience in the snack food

  consumer product industry.

          30.      Mr. Lindley testified that he chose the Mrs. Fields brand because of its credibility

  both with consumers and with the trade. Indeed, the benefit of the Mrs. Fields brand to MFGPC

  was, first and foremost, to establish a relationship with the best co-packers, packaging suppliers,

  and retailers.




                                                    9
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4441 Page 11 of 21




         31.     In addition, Mrs. Fields’ former employee, Cameron Broadbent, testified that Mrs.

  Fields had incredibly high brand recognition in the marketplace at 94 percent in 2000. Ms.

  Schmandt also testified that Mrs. Fields had brand recognition at 80 percent in 2013. Ms.

  Schmandt acknowledged that Mrs. Fields relies on the high brand awareness and the premium

  nature of the brand to assist licensees in getting placement and interest from retailers as well as

  consumers.

         32.     Mr. Lindley obtained from Mrs. Fields the right to use the Mrs. Fields mark

  throughout the world on all manner of pre-packaged popcorn. Mrs. Fields itself had to buy Mrs.

  Fields branded popcorn exclusively from MFGPC. Accordingly, MFGPC sold Mrs. Fields $2.4

  million worth of popcorn over the period of the Trademark License Agreement.

         33.     Further, under the Trademark License Agreement, MFGPC could take on debt and

  equity investment, and could even sell the entire company without voiding the Trademark License

  Agreement. Mr. Broadbent testified that MFGPC’s license was the most advantageous license he

  had seen granted during his thirteen-year tenure with Mrs. Fields.

         34.     The Court also finds that Mr. Lindley had established relationships, including

  formal co-packing agreements, with multiple co-packers in the pre-packaged popcorn industry and

  demonstrated MFGPC’s ability to produce a complex popcorn product in high volumes for large

  retailers such as Bed Bath & Beyond, Rite-Aid, Costco, and Nordstrom’s, among others.

         35.     MFGPC’s former co-packers testified that MFGPC paid invoices on time and that

  it could have negotiated agreements with them if it were to expand. They also testified that they

  had capacity to scale up production for MFGPC and that the ready-to-eat popcorn industry was

  booming at the time MFGPC’s license was terminated.




                                                  10
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4442 Page 12 of 21




         36.     In addition, the Court finds that MFGPC, through Mr. Lindley, had a demonstrated

  ability to recover from significant setbacks while operating MFGPC, including building up the

  business after a fire at a co-packer facility that shut down MFGPC’s ability to sell pre-packaged

  popcorn for approximately nine months, recovering from a flood at a different co-packer’s facility

  years earlier, and surviving the recession of 2008. Further, Mr. Lindley could cover moderate

  growth of the business without an infusion of capital, and both Mr. and Mrs. Lindley testified that

  they had access to additional capital that they could and would invest in the company if needed to

  achieve moderate growth.

         37.     Notably, there is no question that MFGPC sold a high-quality, desirable product.

  Mrs. Fields’ former employee, Cassie Alvey, testified that MFGPC “met and exceeded” Mrs.

  Fields’ standards with its popcorn products.

         38.     Given Mr. Lindley’s capabilities and experience as owner of MFGPC, the quality

  of MFGPC’s product, the exclusive nature of the Trademark License Agreement, the extremely

  high brand awareness associated with the Mrs. Fields brand, the projected growth in the pre-

  packaged popcorn market when MFGPC’s license was terminated, and MFGPC’s capacity to scale

  up its business over time, the Court finds that MFGPC has proven that it is probable he would have

  met the numbers projected in Mr. Kilbourne’s report but for Mrs. Fields’ wrongful termination of

  the Trademark License Agreement. Accordingly, the Court finds that MFGPC has established its

  damages with reasonable certainty based on each of Mr. Kilbourne’s three damage calculations.




                                                  11
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4443 Page 13 of 21




  IV.        CONCLUSIONS OF LAW2

             A.        Mrs. Fields Owes MFGPC $70,223.00 for Unpaid Invoices Plus $47,623.00 in
                       Unpaid Interest at the Legal Rate Minus the Offset Amount Due to Mrs. Fields
                       for Royalties.

             1.        There is no dispute that Mrs. Fields owes MFGPC a net of $70,223 for unpaid

  invoices for popcorn.

             2.        MFGPC is Entitled to Prejudgment Interest of 10% Per Annum on the Amounts

  Due for the Unpaid Invoices.

             3.        Utah Code Ann. § 15-1-1(2) authorizes an award of prejudgment interest of 10%

  per annum to MFGPC on the amount Mrs. Fields owes it for the unpaid invoices because no

  contractual rate of interest is specified in the Trademark License Agreement for unpaid invoices.

  “The analysis in determining the appropriateness of a prejudgment interest award is whether a

  claim . . . is ascertainable with mathematical accuracy.” Canyon Country Store v. Bracey, 781

  P.2d 414, 422 (Utah 1989). Since Mrs. Fields never disputed the amount, and it is was

  ascertainable with mathematical accuracy since the amount was due, it is appropriate to award

  MFGPC prejudgment interest at the legal contractual rate.

             4.        MFGPC has established with mathematical accuracy that Mrs. Fields owes it

  $70,223.00 in unpaid invoices for popcorn. Accordingly, the Court awards prejudgment interest

  at a rate of 10% per annum on the invoice amounts due.

             5.        The prejudgment interest owed is $47,623.00.

             6.        The total due to MFGPC before offset is $117,845.00




  2
      To the extent any conclusion of law constitutes a finding of fact, it is adopted as such.



                                                               12
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4444 Page 14 of 21




          7.         The offset amount owed to Mrs. Fields calculated at 5.25% interest (the prime rate

  in 2014 plus 2% pursuant to the Trademark License Agreement) is $61,789.00.

          8.         Accordingly, the Court will enter judgment in the amount of $56,056.00, which

  reflects the net amount due to MFGPC for unpaid invoices and unpaid accrued prejudgment

  interest.

          B.         Mrs. Fields Breached the License Agreement, Causing MFGPC Damages for
                     Lost Profits.

                     1.     There is No Dispute that Mrs. Fields Breached the Trademark License
                            Agreement.

          9.         As the Court previously determined, “Mrs. Fields improperly repudiated the

  [Trademark License] Agreement and is therefore guilty of total breach.” (Memorandum Decision,

  ECF 132 at 28.) The Court has identified other breaches by Mrs. Fields of the Trademark License

  Agreement based on the testimony and evidence, including that Mrs. Fields refused to allow

  MFGPC to sell off its inventory after termination in accordance with Section 17 of the Trademark

  License Agreement. At this juncture, the only issue at trial with respect to Mrs. Fields’ breach is

  the amount of damages owed to MFGPC.

                i.          MFGPC is Entitled to Expectation Damages for Mrs. Fields’ Breach of the
                            Trademark License Agreement.

          10.        “To recover damages, a plaintiff must prove both the fact of damages and the

  amount of damages.” Ghidotti v. Waldron, 2019 UT App 67, ¶¶ 11, 442 P.3d 1237, 1240. “The

  level of persuasiveness required to establish the fact of loss is generally higher than that required

  to establish the amount of a loss.” Id. (quoting Atkin, Wright & Miles v. Mountain States Tel. &

  Tel. Co., 709 P.2d 330, 336 (Utah 1985)); see also Cook Assocs., Inc. v. Warnick, 664 P.2d 1161,

  1166 (Utah 1983). “[D]amages in the form of lost profits . . . ‘must be established with . . .



                                                     13
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4445 Page 15 of 21




  sufficient certainty that reasonable minds might believe from a preponderance of the evidence that

  the damages were actually suffered.’” Id. at ¶ 12, 442 P.3d at 1241 (quoting Kilpatrick v. Wiley,

  Rein & Fielding, 2001 UT 107, ¶ 76, 37 P.3d 1130).

         11.     “Once a defendant has been shown to have caused a loss, he should not be allowed

  to escape liability because the amount of the loss cannot be proved with precision.” Winsness v.

  M. J. Conoco Distributors, Inc., 593 P.2d 1303, 1306 (Utah 1979); see also Gould v. Mountain

  States Telephone & Telegraph Co., 6 Utah 2d 187, 192, 309 P.2d 802, 805 (1957). “Proof

  of damages may therefore ‘be based upon approximations, if . . . the approximations are based

  upon reasonable assumptions or projections.’” Austin v. Bingham, 2014 UT App 15, ¶¶ 18–19,

  319 P.3d 738, 743–44 (quoting Atkin Wright & Miles v. Mountain States Tel. & Tel. Co., 709 P.2d

  330, 336 (Utah 1985)). “This is because once the fact of damages has been established, any

  uncertainty in the amount of damages must be borne by the wrongdoer.” Id. at 744. “What

  constitutes such an approximation will vary with the circumstances.” Cook Assocs., 664 P.2d at

  1166. “A record of past earnings obviously increases the certainty with which one could predict

  future profits.” Cook Assocs., 664 P.2d at 1166.

         12.     “Typically, there are two types of damages a non-breaching party can recover in an

  action for breach of contract: general damages, which flow naturally from the breach, and

  consequential damages, which, while not an invariable result of breach, were reasonably

  foreseeable by the parties at the time the contract was entered into.” Castillo v. Atlanta Cas. Co.,

  939 P.2d 1204, 1209 (Utah Ct. App.1997) (citing 25 C.J.S. Damages §§ 1, 3 (1966))

         13.     “[T]he injured party in a breach of contract action has a right to damages based

  upon his expectation interest as measured by ‘(a) the loss in the value to him of the other party’s




                                                  14
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4446 Page 16 of 21




  performance caused by its failure or deficiency, plus (b) any other loss, including incidental or

  consequential loss, caused by the breach, less (c) any cost or other loss that he has avoided by not

  having to perform.’” TruGreen Companies, L.L.C. v. Mower Bros., Inc., 2008 UT 81, ¶ 10, 199

  P.3d 929, 931 (quoting Ford v. Am. Express Fin. Advisors, Inc., 2004 UT 70, ¶ 39, 98 P.3d 15).

  “Alternative means of establishing the certainty of lost profits include expert testimony of profit

  potential, evidence of the actual profits of similar businesses, and evidence of subsequent earnings

  of the business claiming lost profits.” Cook Assocs., 664 P.2d at 1166 n.4.

         14.     “The purpose of these damages is to compensate the nonbreaching party “for actual

  injury sustained, so that [the nonbreaching party] may be resto red, as nearly as possible, to the

  position [it] was in prior to the injury.” TruGreen Companies, 2008 UT at ¶ 10, 199 P.3d at 931–

  32; see also Castillo, 939 P.2d at1209 (citing 25 C.J.S. Damages §§ 1, 3 (1966)); Mahmood v.

  Ross, 1999 UT 104, ¶¶ 19–20, 990 P.2d 933, 937–38.

         15.     Utah courts “recognize the difficulty of calculating damages in these situations and

  thus allow a plaintiff to use as evidence a defendant’s gains.” TruGreen Companies, 2008 UT at

  ¶ 17, 199 P.3d at 933 (citing K.W. Plastics v. U.S. Can Co., 131 F.Supp.2d 1265, 1269 (D. Ala.

  2001) (noting that a court may consider “the defendant’s subsequent profit from enjoyment of a

  comparable opportunity”)); see also Wirum & Cash, Architects v. Cash, 837 P.2d 692, 711 (Alaska

  1992) (“[T]he breaching party’s profits can be a reasonable basis for estimating plaintiff’s

  damages.”); N. Pac. Lumber Co. v. Moore, 275 Or. 359, 551 P.2d 431, 435–36 (1976) (holding

  that defendant’s profits “are a reasonable basis for estimating plaintiff’s damages”).

         C.      There Are Three Reliable Bases Established by MFGPC for Approximating
                 its Damages for Mrs. Fields’ Breach.




                                                  15
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4447 Page 17 of 21




         16.     The Court heard testimony from MFGPC’s expert witness regarding three different

  methods of calculating damages. The Court finds that MFGPC established with reasonable

  certainty all three methods of damages calculations and adopts the method based upon the

  [economic terms of the Perfect Snax License Agreement with Mrs. Fields / historical financial and

  sales records of MFGPC / minimum license fee in the Perfect Snax License Agreement], as the

  Court finds that calculation best resembles the lost profits MFGPC sustained as a result of Mrs.

  Fields’ breach of the Trademark License Agreement. See Austin, 2014 UT App at ¶ 19, 319 P.3d

  at 744 (“[A]ny uncertainty in the amount of damages must be borne by the wrongdoer.”)

  Accordingly,    MFGPC’s      lost   profits   resulting   from    Mrs.   Fields’    breach    are

  [$916,170/$464,916/$425,000].

         D.      Mrs. Fields Did Not Establish that MFGPC Failed to Mitigate Its Damages.

         17.     Mrs. Fields asserts as an affirmative defense that MFGPC’s counterclaim for breach

  of contract “is barred because MFGPC has failed to mitigate its damages . . . .” (ECF 98 at 6 .)

  Mrs. Fields bear the burden of proving its affirmative defenses. Salt Lake City Corp. v. Jordan

  River Restoration Network, 2018 UT 62, ¶ 60, 435 P.3d 179, 190.

         18.     “[U]nder the doctrine of avoidable consequences the nonbreaching party has an

  active duty to mitigate his damages, and he may not, either by action or inaction, aggravate the

  injury occasioned by the breach.” Watkins v. Ford, 2013 UT 31, ¶ 42, 304 P.3d 841, 851, as

  amended (Aug. 6, 2013) (quoting Mahmood v. Ross (In re Estate of Ross), 1999 UT 104, ¶ 31, 990

  P.2d 933).

         19.     “[A] non-breaching party may appropriately attempt in good faith to mitigate

  damages by attempting to honor the contract and work around problems presented by the breach.”




                                                 16
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4448 Page 18 of 21




  Breuer-Harrison, Inc. v. Combe, 799 P.2d 716, 726 (Utah Ct. App. 1990). Where a non-breaching

  party has taken reasonable steps to mitigate damages, it is appropriate for the Court to reject a

  mitigation of damages defense. See Hofheins v. Bajio Mountain W. LLC, 2017 UT App 238, ¶ 43,

  414 P.3d 531, 541. “Generally, whether a party to a contract has acted reasonably ‘is an objective

  question . . . .’” Brady v. Park, 2013 UT App 97, ¶ 56, 302 P.3d 1220, 1232–33 (quoting Billings

  v. Union Bankers Ins. Co., 918 P.2d 461, 465 n. 2 (Utah 1996)).

         20.     Mrs. Fields, which bears the burden of proof on its affirmative defense, offered no

  evidence whatsoever in support of the proposition that MFGPC failed to mitigate its damages. In

  contrast, MFGPC established that it took reasonable steps to mitigate its damages caused by Mrs.

  Fields’ breach of the Trademark License Agreement, including seeking reinstatement of the

  Trademark License with Mrs. Fields (Dye Letter, Ex. 14), attempting to sell its inventory (which

  Mrs. Fields stymied), and yet MFGPC demonstrated that it could not resuscitate a business built

  almost entirely around its right to use the Mrs. Fields brand on its products. MFGPC could not

  salvage or operate the company in any way without the Mrs. Fields license. Accordingly, the

  Court finds no basis to reduce MFGPC’s damage award based on Mrs. Fields’ mitigation of

  damages defense.

         21.     The Court has considered Mrs. Fields’ other affirmative defenses, including

  equitable defenses, but Mrs. Fields did not seriously argue or even attempt to support any of them

  with evidence, and, consequently, the Court finds no basis to reduce or sustain an y of Mrs. Fields’

  defenses.

         E.      Award to MFGPC.

         22.     The Court determines that Mrs. Fields owes MFGPC the following amounts:




                                                  17
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4449 Page 19 of 21




                                    (1)     $$70,223 in unpaid invoices for popcorn.

                                    (2)     Accrued interest on $70,223 at a rate of 10% per annum from
                                            October 2, 2014 through the date of judgment, which is
                                            $47,623.3

                                    (3)     Expectation    damages     in              the      amount        of
                                            [$916,170/$464,916/$425,000].

  The total amount due to MFGPC for past-due invoices is offset by the $61,789 MFGPC owes to

  Mrs. Fields for royalties and interest, resulting in a net amount of $56,056 due to MFGPC for the

  past-due invoices. The total amount of damages and, therefore, the judgment that will be entered

  is [$972,226/$520,972/$481,056]

          23.      The Court further finds that MFGPC is the prevailing party, having established that

  it was in material compliance with the Trademark License Agreement, that Mrs. Fields owed it a

  net balance of $26,660.43 at the time that Mrs. Fields wrongfully terminated the Trademark

  License Agreement, and that it has sought and proven damages for Mrs. Fields’ breaches. Further,

  Mrs. Fields, after wrongfully terminating and refusing for more than six years to pay undisputed

  invoices, brought this case. Section 22(k) of the Trademark License Agreement provides that “the

  party prevailing in such proceeding shall be entitled to reimbursement of its reasonable costs and

  expenses, including reasonable accounting and legal fees. . . .” (Ex. 3 § 22(k).) Accordingly,

  MFGPC is directed to file an accounting and declaration establishing the amount of such costs and

  fees within 15 days hereof for the Court’s consideration and augmentation of the judgment.




  3
    “Under Utah law, compound interest is awarded only when ‘the parties expressly agreed to compound interest.’”
  Valley Elec. Consol., Inc. v. TFG-Ohio, L.P., No. 2:16-CV-00751, 2018 WL 794527, at *11 (D. Utah Feb. 8, 2018)
  (quoting Mountain States Broad. Co. v. Neale, 783 P.2d 551, 555 (Utah Ct. App. 1989)). The parties have not
  expressly agreed to compound interest here. Thus, this amount is based upon a simple interest calculation.



                                                        18
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4450 Page 20 of 21




          24.    Interest will continue to accrue on the judgment until paid in full at the legal rate

  established under Utah Code Ann. § 15-1-1 of 10 percent, and the judgment may be augmented by

  additional attorneys’ fees and costs through the date of payment of the judgment in full.

  A judgment will follow.

          DATED:

                                          BY THE COURT


                             ___________________________________
                               UNITED STATES DISTRICT JUDGE

  The foregoing MFGPC, Inc.’s Supplemental Proposed Findings of Fact and Conclusions of Law
  (prior to execution by the Court) is hereby adopted this _______ day of __________________,
  2021.




                                                  19
Case 2:15-cv-00094-DAK-DBP Document 302 Filed 08/13/21 PageID.4451 Page 21 of 21




                                   CERTIFICATE OF SERVICE
         I hereby certify that on the 13th day of August 2021, I served a true and correct copy of
  the foregoing by filing a true and correct copy with the Court’s ECF filing system, which sent a
  copy to each of the following:

  Co-Counsel for Mrs. Fields Franchising, LLC and Mrs. Fields Famous Brands, LLC
  Bijan Amini
  Avery Samet
  AMINI LLC
  131 West 35 th Street, 12 th Floor
  New York, New York 10001
  bamini@aminillc.com
  asamet@aminillc.com

  Co-Counsel for Mrs. Fields Franchising, LLC and Mrs. Fields Famous Brands, LLC
  Rod N. Andreason
  KIRTON MCCONKIE
  50 E. South Temple #400
  Salt Lake City, UT 84111
  randreason@kmclaw.com


                                              PARSONS BEHLE & LATIMER


                                              /s/ Brian M. Rothschild
                                              Brian M. Rothschild
                                              Attorney for MFGPC, Inc.




                                                 20
